

	

		II

		109th CONGRESS

		1st Session

		S. 1796

		IN THE SENATE OF THE UNITED STATES

		

			September 29, 2005

			Mrs. Murray (for

			 herself, Mr. Leahy,

			 Mr. Dayton, Mr.

			 Dodd, and Mr. Corzine)

			 introduced the following bill; which was read twice and referred to the

			 Committee on Health, Education, Labor,

			 and Pensions

		

		A BILL

		To promote the economic security and safety of victims of

		  domestic violence, dating violence, sexual assault, or stalking, and for other

		  purposes.

	

	

		1.Short title; table of

			 contents

			(a)Short

			 titleThis Act may be cited as the Security and Financial Empowerment

			 Act or the SAFE

			 Act.

			(b)Table of

			 contentsThe table of contents for this Act is as follows:

				

					Sec. 1. Short title; table of contents.

					Sec. 2. Findings.

					Sec. 3. Definitions.

					TITLE I—Entitlement to emergency leave for addressing domestic

				violence, dating violence, sexual assault, or stalking

					Sec. 101. Purposes.

					Sec. 102. Entitlement to emergency leave for addressing

				domestic violence, dating violence, sexual assault, or stalking.

					Sec. 103. Existing leave usable for addressing domestic

				violence, dating violence, sexual assault, or stalking.

					Sec. 104. Emergency benefits.

					Sec. 105. Effect on other laws and employment

				benefits.

					Sec. 107. Conforming amendment.

					Sec. 108. Effective date.

					TITLE II—Entitlement to unemployment

				compensation for victims of domestic violence, dating violence, sexual assault,

				or stalking

					Sec. 201. Purposes.

					Sec. 202. Unemployment compensation and training

				provisions.

					TITLE III—Victims’ employment

				sustainability

					Sec. 301. Short title.

					Sec. 302. Purposes.

					Sec. 303. Prohibited discriminatory acts.

					Sec. 304. Enforcement.

					Sec. 305. Attorney’s fees.

					TITLE IV—Victims of abuse insurance protection

					Sec. 401. Short title.

					Sec. 402. Definitions.

					Sec. 403. Discriminatory acts prohibited.

					Sec. 404. Insurance protocols for subjects of

				abuse.

					Sec. 405. Reasons for adverse actions.

					Sec. 406. Life insurance.

					Sec. 407. Subrogation without consent prohibited.

					Sec. 408. Enforcement.

					Sec. 409. Effective date.

					TITLE V—National clearinghouse and resource center on domestic

				and sexual violence in the workplace grant

					Sec. 501. National clearinghouse and resource center on

				domestic and sexual violence in the workplace grant.

					TITLE VI—Severability

					Sec. 601. Severability.

				

			2.FindingsCongress makes the following

			 findings:

			(1)Domestic violence

			 crimes account for approximately 15 percent of total crime costs in the United

			 States each year.

			(2)Violence against

			 women has been reported to be the leading cause of physical injury to women.

			 Such violence has a devastating impact on women’s physical and emotional health

			 and financial security.

			(3)According to a

			 recent study by the National Institutes of Health and Centers for Disease

			 Control and Prevention, each year there are 5,300,000 non-fatal violent

			 victimizations committed by intimate partners against women. Female murder

			 victims were substantially more likely than male murder victims to have been

			 killed by an intimate partner. About 1/3 of female murder

			 victims, and about 4 percent of male murder victims, were killed by an intimate

			 partner.

			(4)According to

			 recent government estimates, approximately 987,400 rapes occur annually in the

			 United States, 89 percent of the rapes perpetrated against female victims.

			 Since 2001, rapes have actually increased by 4 percent.

			(5)Approximately

			 10,200,000 people have been stalked at some time in their lives. Four out of

			 every 5 stalking victims are women. Stalkers harass and terrorize their victims

			 by spying on the victims, standing outside their places of work or homes,

			 making unwanted phone calls, sending or leaving unwanted letters or items, or

			 vandalizing property.

			(6)Employees in the

			 United States who have been victims of domestic violence, dating violence,

			 sexual assault, or stalking too often suffer adverse consequences in the

			 workplace as a result of their victimization.

			(7)Victims of

			 domestic violence, dating violence, sexual assault, and stalking are

			 particularly vulnerable to changes in employment, pay, and benefits as a result

			 of their victimizations, and are, therefore, in need of legal

			 protection.

			(8)The prevalence of

			 domestic violence, dating violence, sexual assault, stalking, and other

			 violence against women at work is dramatic. About 36,500 individuals, 80

			 percent of whom are women, were raped or sexually assaulted in the workplace

			 each year from 1993 through 1999. Half of all female victims of violent

			 workplace crimes know their attackers. Nearly 1 out of 10 violent workplace

			 incidents are committed by partners or spouses. Women who work for State and

			 local governments suffer a higher incidence of workplace assaults, including

			 rapes, than women who work in the private sector.

			(9)Homicide is the

			 leading cause of death for women on the job. Husbands, boyfriends, and

			 ex-partners commit 15 percent of workplace homicides against women.

			(10)Studies indicate

			 that between 35 and 56 percent of employed battered women surveyed were

			 harassed at work by their abusive partners.

			(11)According to a

			 1998 report of the Government Accountability Office, between

			 1/4 and ½ of domestic violence victims surveyed in 3

			 studies reported that the victims lost a job due, at least in part, to domestic

			 violence.

			(12)Women who have

			 experienced domestic violence or dating violence are more likely than other

			 women to be unemployed, to suffer from health problems that can affect

			 employability and job performance, to report lower personal income, and to rely

			 on welfare.

			(13)Abusers

			 frequently seek to control their partners by actively interfering with their

			 ability to work, including preventing their partners from going to work,

			 harassing their partners at work, limiting the access of their partners to cash

			 or transportation, and sabotaging the child care arrangements of their

			 partners.

			(14)More than ½ of

			 women receiving welfare have been victims of domestic violence as adults and

			 between 1/4 and 1/3 reported being

			 abused in the last year.

			(15)Victims of

			 intimate partner violence lose 8,000,000 days of paid work each year, the

			 equivalent of over 32,000 full-time jobs and 5,600,000 days of household

			 productivity.

			(16)Sexual assault,

			 whether occurring in or out of the workplace, can impair an employee’s work

			 performance, require time away from work, and undermine the employee’s ability

			 to maintain a job. Almost 50 percent of sexual assault survivors lose their

			 jobs or are forced to quit in the aftermath of the assaults.

			(17)More than 35

			 percent of stalking victims report losing time from work due to the stalking

			 and 7 percent never return to work.

			(18)(A)According to the

			 National Institute of Justice, crime costs an estimated $450,000,000,000

			 annually in medical expenses, lost earnings, social service costs, pain,

			 suffering, and reduced quality of life for victims, which harms the Nation’s

			 productivity and drains the Nation’s resources.

				(B)Violent crime accounts for

			 $426,000,000,000 per year of this amount.

				(C)Rape exacts the highest costs per

			 victim of any criminal offense, and accounts for $127,000,000,000 per year of

			 the amount described in subparagraph (A).

				(19)Violent crime

			 results in wage losses equivalent to 1 percent of all United States earnings,

			 and causes 3 percent of the Nation’s medical spending and 14 percent of the

			 Nation’s injury-related medical spending.

			(20)The Bureau of

			 National Affairs has estimated that domestic violence costs United States

			 employers between $3,000,000,000 and $5,000,000,000 annually in lost time and

			 productivity. Other reports have estimated that domestic violence costs those

			 employers between $5,800,000,000 and $13,000,000,000 annually.

			(21)United States

			 medical costs for domestic violence have been estimated to be $31,000,000,000

			 per year.

			(22)Surveys of

			 business executives and corporate security directors also underscore the heavy

			 toll that workplace violence takes on women, businesses, and interstate

			 commerce in the United States.

			(23)Ninety-four

			 percent of corporate security and safety directors at companies nationwide rank

			 domestic violence as a high security concern.

			(24)Forty-nine

			 percent of senior executives recently surveyed said domestic violence has a

			 harmful effect on their company’s productivity, 47 percent said domestic

			 violence negatively affects attendance, and 44 percent said domestic violence

			 increases health care costs.

			(25)Only 28 States

			 have laws that explicitly provide unemployment insurance to domestic violence

			 victims in certain circumstances, and none of the laws explicitly cover victims

			 of sexual assault or stalking.

			(26)Only 6 States

			 provide domestic violence victims with leave from work to go to court, to the

			 doctor, or to take other steps to address the domestic violence in their lives,

			 and only Maine provides such leave to victims of sexual assault and

			 stalking.

			(27)No States

			 prohibit employment discrimination against all victims of domestic violence,

			 sexual assault, or stalking. Five States have limited protections against such

			 discrimination for some victims under certain circumstances.

			(28)Employees,

			 including individuals participating in welfare to work programs, may need to

			 take time during business hours to—

				(A)obtain orders of

			 protection;

				(B)seek medical or

			 legal assistance, counseling, or other services; or

				(C)look for housing

			 in order to escape from domestic violence.

				(29)Victims of

			 domestic violence, dating violence, sexual assault, or stalking have been

			 subjected to discrimination by private and State employers, including

			 discrimination motivated by stereotypic notions about women and other

			 discrimination on the basis of sex.

			(30)Domestic

			 violence victims and third parties who help them have been subjected to

			 discriminatory practices by health, life, disability, and property and casualty

			 insurers, and employers who self-insure employee benefits, who have denied or

			 canceled coverage, rejected claims, and raised rates based on domestic

			 violence. Although some State legislatures have tried to address those

			 practices, the scope of protection afforded by the laws adopted varies from

			 State to State, with many failing to address the problem comprehensively.

			 Moreover, Federal law prevents States from protecting the almost 40 percent of

			 employees whose employers self-insure employee benefits.

			(31)Existing Federal

			 law does not explicitly—

				(A)authorize victims

			 of domestic violence, dating violence, sexual assault, or stalking to take

			 leave from work to seek legal assistance and redress, counseling, or assistance

			 with safety planning activities;

				(B)address the

			 eligibility of victims of domestic violence, dating violence, sexual assault,

			 or stalking for unemployment compensation;

				(C)prohibit

			 employment discrimination against actual or perceived victims of domestic

			 violence, dating violence, sexual assault, or stalking; or

				(D)prohibit insurers

			 and employers who self-insure employee benefits from—

					(i)discriminating

			 against domestic violence victims and those who help them in determining

			 eligibility for coverage, rates charged, and standards for payment of claims;

			 or

					(ii)disclosing

			 information about abuse and the location of the victims through insurance

			 databases and other means.

					3.DefinitionsIn this Act, except as otherwise expressly

			 provided:

			(1)CommerceThe

			 terms commerce and industry or activity affecting

			 commerce have the meanings given the terms in section 101 of the Family

			 and Medical Leave Act of 1993 (29 U.S.C. 2611).

			(2)Course of

			 conductThe term course of conduct means a course of

			 repeatedly maintaining a visual or physical proximity to a person or conveying

			 verbal or written threats, including threats conveyed through electronic

			 communications, or threats implied by conduct.

			(3)Dating

			 violenceThe term dating violence has the meaning

			 given the term in section 826 of the Higher Education Amendments of 1998

			 (20 U.S.C.

			 1152).

			(4)Domestic

			 violenceThe term domestic violence has the meaning

			 given the term in section 826 of the Higher Education Amendments of 1998

			 (20 U.S.C.

			 1152).

			(5)Domestic

			 violence coalitionThe term domestic violence

			 coalition means a nonprofit, nongovernmental membership organization

			 that—

				(A)consists of the

			 entities carrying out a majority of the domestic violence programs carried out

			 within a State;

				(B)collaborates and

			 coordinates activities with Federal, State, and local entities to further the

			 purposes of domestic violence intervention and prevention; and

				(C)among other

			 activities, provides training and technical assistance to entities carrying out

			 domestic violence programs within a State, territory, political subdivision, or

			 area under Federal authority.

				(6)Electronic

			 communicationsThe term electronic communications

			 includes communications via telephone (including mobile phone), computer,

			 e-mail, video recorder, fax machine, telex, or pager.

			(7)Employ;

			 StateThe terms employ and State have

			 the meanings given the terms in section 3 of the Fair Labor Standards Act of

			 1938 (29 U.S.C.

			 203).

			(8)Employee

				(A)In

			 generalThe term employee means any person employed

			 by an employer. In the case of an individual employed by a public agency, such

			 term means an individual employed as described in section 3(e)(2) of the Fair

			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)).

				(B)BasisThe

			 term includes a person employed as described in subparagraph (A) on a full- or

			 part-time basis, for a fixed time period, on a temporary basis, pursuant to a

			 detail, as an independent contractor, or as a participant in a work assignment

			 as a condition of receipt of Federal or State income-based public

			 assistance.

				(9)EmployerThe

			 term employer—

				(A)means any person

			 engaged in commerce or in any industry or activity affecting commerce who

			 employs 15 or more individuals; and

				(B)includes any

			 person acting directly or indirectly in the interest of an employer in relation

			 to an employee, and includes a public agency that employs individuals as

			 described in section 3(e)(2) of the Fair Labor Standards Act of 1938, but does

			 not include any labor organization (other than when acting as an employer) or

			 anyone acting in the capacity of officer or agent of such labor

			 organization.

				(10)Employment

			 benefitsThe term employment benefits means all

			 benefits provided or made available to employees by an employer, including

			 group life insurance, health insurance, disability insurance, sick leave,

			 annual leave, educational benefits, and pensions, regardless of whether such

			 benefits are provided by a practice or written policy of an employer or through

			 an employee benefit plan, as defined in

			 section

			 3(3) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 1002(3)).

			(11)Family or

			 household memberThe term family or household

			 member, used with respect to a person, means a spouse, former spouse,

			 parent, son or daughter, or person residing or formerly residing in the same

			 dwelling unit as the person.

			(12)Parent; son or

			 daughterThe terms parent and son or

			 daughter have the meanings given the terms in section 101 of the Family

			 and Medical Leave Act of 1993 (29 U.S.C. 2611).

			(13)PersonThe

			 term person has the meaning given the term in section 3 of the

			 Fair Labor Standards Act of 1938 (29 U.S.C. 203).

			(14)Public

			 agencyThe term public agency has the meaning given

			 the term in section 3 of the Fair Labor Standards Act of 1938 (29 U.S.C.

			 203).

			(15)Public

			 assistanceThe term public assistance includes cash,

			 food stamps, medical assistance, housing assistance, and other benefits

			 provided on the basis of income by a public agency.

			(16)Reduced leave

			 scheduleThe term reduced leave schedule means a

			 leave schedule that reduces the usual number of hours per workweek, or hours

			 per workday, of an employee.

			(17)RepeatedlyThe

			 term repeatedly means on 2 or more occasions.

			(18)SecretaryThe

			 term Secretary means the Secretary of Labor.

			(19)Sexual

			 assaultThe term sexual assault has the meaning

			 given the term in section 826 of the Higher Education Amendments of 1998

			 (20 U.S.C.

			 1152).

			(20)Sexual assault

			 coalitionThe term sexual assault coalition means a

			 nonprofit, nongovernmental membership organization that—

				(A)consists of the

			 entities carrying out a majority of the sexual assault programs carried out

			 within a State;

				(B)collaborates and

			 coordinates activities with Federal, State, and local entities to further the

			 purposes of sexual assault intervention and prevention; and

				(C)among other

			 activities, provides training and technical assistance to entities carrying out

			 sexual assault programs within a State, territory, political subdivision, or

			 area under Federal authority.

				(21)StalkingThe

			 term stalking means engaging in a course of conduct directed at a

			 specific person that would cause a reasonable person to suffer substantial

			 emotional distress or to fear bodily injury, sexual assault, or death to the

			 person, or the person’s spouse, parent, or son or daughter, or any other person

			 who regularly resides in the person’s household, if the conduct causes the

			 specific person to have such distress or fear.

			(22)Victim of

			 domestic violence, dating violence, sexual assault, or

			 stalkingThe term victim of domestic violence, dating

			 violence, sexual assault, or stalking includes a person who has been a

			 victim of domestic violence, dating violence, sexual assault, or stalking and a

			 person whose family or household member has been a victim of domestic violence,

			 dating violence, sexual assault, or stalking.

			(23)Victim

			 services organizationThe term victim services

			 organization means a nonprofit, nongovernmental organization that

			 provides assistance to victims of domestic violence, dating violence, sexual

			 assault, or stalking, or to advocates for such victims, including a rape crisis

			 center, an organization carrying out a domestic violence program, an

			 organization operating a shelter or providing counseling services, or an

			 organization providing assistance through the legal process.

			IEntitlement to

			 emergency leave for addressing domestic violence, dating violence, sexual

			 assault, or stalking

			101.PurposesThe purposes of this title are, pursuant to

			 the affirmative power of Congress to enact legislation under the portions of

			 section 8 of article I of the Constitution relating to providing for the

			 general welfare and to regulation of commerce among the several States, and

			 under section 5 of the 14th amendment to the Constitution—

				(1)to promote the

			 national interest in reducing domestic violence, dating violence, sexual

			 assault, and stalking by enabling victims of domestic violence, dating

			 violence, sexual assault, or stalking to maintain the financial independence

			 necessary to leave abusive situations, achieve safety, and minimize the

			 physical and emotional injuries from domestic violence, dating violence, sexual

			 assault, or stalking, and to reduce the devastating economic consequences of

			 domestic violence, dating violence, sexual assault, or stalking to employers

			 and employees;

				(2)to promote the

			 national interest in ensuring that victims of domestic violence, dating

			 violence, sexual assault, or stalking can recover from and cope with the

			 effects of domestic violence, dating violence, sexual assault, or stalking, and

			 participate in criminal and civil justice processes, without fear of adverse

			 economic consequences from their employers;

				(3)to ensure that

			 victims of domestic violence, dating violence, sexual assault, or stalking can

			 recover from and cope with the effects of domestic violence, dating violence,

			 sexual assault, or stalking, and participate in criminal and civil justice

			 processes, without fear of adverse economic consequences with respect to public

			 benefits;

				(4)to promote the

			 purposes of the 14th amendment by preventing sex-based discrimination and

			 discrimination against victims of domestic violence, dating violence, sexual

			 assault, or stalking in employment leave, by addressing the failure of existing

			 laws to protect the employment rights of victims of domestic violence, dating

			 violence, sexual assault, or stalking, by protecting their civil and economic

			 rights, and by furthering the equal opportunity of women for economic

			 self-sufficiency and employment free from discrimination;

				(5)to minimize the

			 negative impact on interstate commerce from dislocations of employees and

			 harmful effects on productivity, employment, health care costs, and employer

			 costs, caused by domestic violence, dating violence, sexual assault, or

			 stalking, including intentional efforts to frustrate women’s ability to

			 participate in employment and interstate commerce;

				(6)to further the

			 goals of human rights and dignity reflected in instruments such as the Charter

			 of the United Nations, the Universal Declaration of Human Rights, and the

			 International Covenant on Civil and Political Rights; and

				(7)to accomplish the

			 purposes described in paragraphs (1) through (6) by—

					(A)entitling

			 employed victims of domestic violence, dating violence, sexual assault, or

			 stalking to take leave to seek medical help, legal assistance, counseling,

			 safety planning, and other assistance without penalty from their employers;

			 and

					(B)prohibiting

			 employers from discriminating against actual or perceived victims of domestic

			 violence, dating violence, sexual assault, or stalking, in a manner that

			 accommodates the legitimate interests of employers and protects the safety of

			 all persons in the workplace.

					102.Entitlement to

			 emergency leave for addressing domestic violence, dating violence, sexual

			 assault, or stalking

				(a)Leave

			 requirement

					(1)BasisAn

			 employee who is a victim of domestic violence, dating violence, sexual assault,

			 or stalking may take leave from work to address domestic violence, dating

			 violence, sexual assault, or stalking, by—

						(A)seeking medical

			 attention for, or recovering from, physical or psychological injuries caused by

			 domestic violence, dating violence, sexual assault, or stalking to the employee

			 or the employee’s family or household member;

						(B)obtaining

			 services from a victim services organization for the employee or the employee’s

			 family or household member;

						(C)obtaining

			 psychological or other counseling for the employee or the employee’s family or

			 household member;

						(D)participating in

			 safety planning, temporarily or permanently relocating, or taking other actions

			 to increase the safety of the employee or the employee’s family or household

			 member from future domestic violence, dating violence, sexual assault, or

			 stalking or ensure economic security; or

						(E)seeking legal

			 assistance or remedies to ensure the health and safety of the employee or the

			 employee’s family or household member, including preparing for or participating

			 in any civil or criminal legal proceeding related to or derived from domestic

			 violence, dating violence, sexual assault, or stalking.

						(2)PeriodAn

			 employee may take not more than 30 days of leave, as described in paragraph

			 (1), in any 12-month period.

					(3)ScheduleLeave

			 described in paragraph (1) may be taken intermittently or on a reduced leave

			 schedule.

					(b)NoticeThe

			 employee shall provide the employer with reasonable notice of the employee’s

			 intention to take the leave, unless providing such notice is not

			 practicable.

				(c)Certification

					(1)In

			 generalThe employer may require the employee to provide

			 certification to the employer, within a reasonable period after the employer

			 requests the certification, that—

						(A)the employee or

			 the employee’s family or household member is a victim of domestic violence,

			 dating violence, sexual assault, or stalking; and

						(B)the leave is for

			 1 of the purposes enumerated in subsection (a)(1).

						(2)ContentsAn

			 employee may satisfy the certification requirement of paragraph (1) by

			 providing to the employer—

						(A)a sworn statement

			 of the employee;

						(B)documentation

			 from an employee, agent, or volunteer of a victim services organization, an

			 attorney, a member of the clergy, or a medical or other professional, from whom

			 the employee or the employee’s family or household member has sought assistance

			 in addressing domestic violence, dating violence, sexual assault, or stalking

			 and the effects of domestic violence, dating violence, sexual assault, or

			 stalking;

						(C)a police or court

			 record; or

						(D)other

			 corroborating evidence.

						(d)ConfidentialityAll

			 information provided to the employer pursuant to subsection (b) or (c),

			 including a statement of the employee or any other documentation, record, or

			 corroborating evidence, and the fact that the employee has requested or

			 obtained leave pursuant to this section, shall be retained in the strictest

			 confidence by the employer, except to the extent that disclosure is—

					(1)requested or

			 consented to by the employee in writing; or

					(2)otherwise

			 required by applicable Federal or State law.

					(e)Employment and

			 benefits

					(1)Restoration to

			 position

						(A)In

			 generalExcept as provided in paragraph (2), any employee who

			 takes leave under this section for the intended purpose of the leave shall be

			 entitled, on return from such leave—

							(i)to

			 be restored by the employer to the position of employment held by the employee

			 when the leave commenced; or

							(ii)to

			 be restored to an equivalent position with equivalent employment benefits, pay,

			 and other terms and conditions of employment.

							(B)Loss of

			 benefitsThe taking of leave under this section shall not result

			 in the loss of any employment benefit accrued prior to the date on which the

			 leave commenced.

						(C)LimitationsNothing

			 in this subsection shall be construed to entitle any restored employee

			 to—

							(i)the

			 accrual of any seniority or employment benefits during any period of leave;

			 or

							(ii)any right,

			 benefit, or position of employment other than any right, benefit, or position

			 to which the employee would have been entitled had the employee not taken the

			 leave.

							(D)ConstructionNothing

			 in this paragraph shall be construed to prohibit an employer from requiring an

			 employee on leave under this section to report periodically to the employer on

			 the status and intention of the employee to return to work.

						(2)Exemption

			 concerning certain highly compensated employees

						(A)Denial of

			 restorationAn employer may deny restoration under paragraph (1)

			 to any employee described in subparagraph (B) if—

							(i)such denial is

			 necessary to prevent substantial and grievous economic injury to the operations

			 of the employer;

							(ii)the employer

			 notifies the employee of the intent of the employer to deny restoration on such

			 basis at the time the employer determines that such injury would occur;

			 and

							(iii)in any case in

			 which the leave has commenced, the employee elects not to return to employment

			 after receiving such notice.

							(B)Affected

			 employeesAn employee referred to in subparagraph (A) is a

			 salaried employee who is among the highest paid 10 percent of the employees

			 employed by the employer within 75 miles of the facility at which the employee

			 is employed.

						(3)Maintenance of

			 health benefits

						(A)CoverageExcept

			 as provided in subparagraph (B), during any period that an employee takes leave

			 under this section, the employer shall maintain coverage under any group health

			 plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986)

			 for the duration of such leave at the level and under the conditions coverage

			 would have been provided if the employee had continued in employment

			 continuously for the duration of such leave.

						(B)Failure to

			 return from leaveThe employer may recover the premium that the

			 employer paid for maintaining coverage for the employee under such group health

			 plan during any period of leave under this section if—

							(i)the

			 employee fails to return from leave under this section after the period of

			 leave to which the employee is entitled has expired; and

							(ii)the employee

			 fails to return to work for a reason other than—

								(I)the continuation

			 of, recurrence of, or onset of an episode of domestic violence, dating

			 violence, sexual assault, or stalking, that entitles the employee to leave

			 pursuant to this section; or

								(II)other

			 circumstances beyond the control of the employee.

								(C)Certification

							(i)IssuanceAn

			 employer may require an employee who claims that the employee is unable to

			 return to work because of a reason described in subclause (I) or (II) of

			 subparagraph (B)(ii) to provide, within a reasonable period after making the

			 claim, certification to the employer that the employee is unable to return to

			 work because of that reason.

							(ii)ContentsAn

			 employee may satisfy the certification requirement of clause (i) by providing

			 to the employer—

								(I)a sworn statement

			 of the employee;

								(II)documentation

			 from an employee, agent, or volunteer of a victim services organization, an

			 attorney, a member of the clergy, or a medical or other professional, from whom

			 the employee or the employee's family or household member has sought assistance

			 in addressing domestic violence, dating violence, sexual assault, or stalking

			 and the effects of domestic violence, dating violence, sexual assault, or

			 stalking;

								(III)a police or

			 court record; or

								(IV)other

			 corroborating evidence.

								(D)ConfidentialityAll

			 information provided to the employer pursuant to subparagraph (C), including a

			 statement of the employee or any other documentation, record, or corroborating

			 evidence, and the fact that the employee is not returning to work because of a

			 reason described in subclause (I) or (II) of subparagraph (B)(ii), shall be

			 retained in the strictest confidence by the employer, except to the extent that

			 disclosure is—

							(i)requested or

			 consented to by the employee; or

							(ii)otherwise

			 required by applicable Federal or State law.

							(f)Prohibited

			 acts

					(1)Interference

			 with rights

						(A)Exercise of

			 rightsIt shall be unlawful for any employer to interfere with,

			 restrain, or deny the exercise of or the attempt to exercise, any right

			 provided under this section.

						(B)Employer

			 discriminationIt shall be unlawful for any employer to discharge

			 or harass any individual, or otherwise discriminate against any individual with

			 respect to compensation, terms, conditions, or privileges of employment of the

			 individual (including retaliation in any form or manner) because the

			 individual—

							(i)exercised any

			 right provided under this section; or

							(ii)opposed any

			 practice made unlawful by this section.

							(C)Public agency

			 sanctionsIt shall be unlawful for any public agency to deny,

			 reduce, or terminate the benefits of, otherwise sanction, or harass any

			 individual, or otherwise discriminate against any individual (including

			 retaliation in any form or manner) with respect to the amount, terms, or

			 conditions of public assistance of the individual because the

			 individual—

							(i)exercised any

			 right provided under this section; or

							(ii)opposed any

			 practice made unlawful by this section.

							(2)Interference

			 with proceedings or inquiriesIt shall be unlawful for any person

			 to discharge or in any other manner discriminate (as described in subparagraph

			 (B) or (C) of paragraph (1)) against any individual because such

			 individual—

						(A)has filed any

			 charge, or has instituted or caused to be instituted any proceeding, under or

			 related to this section;

						(B)has given, or is

			 about to give, any information in connection with any inquiry or proceeding

			 relating to any right provided under this section; or

						(C)has testified, or

			 is about to testify, in any inquiry or proceeding relating to any right

			 provided under this section.

						(g)Enforcement

					(1)Civil action by

			 affected individuals

						(A)LiabilityAny

			 employer that violates subsection (f) shall be liable to any individual

			 affected—

							(i)for

			 damages equal to—

								(I)the amount

			 of—

									(aa)any

			 wages, salary, employment benefits, or other compensation denied or lost to

			 such individual by reason of the violation; or

									(bb)in a

			 case in which wages, salary, employment benefits, or other compensation has not

			 been denied or lost to the individual, any actual monetary losses sustained by

			 the individual as a direct result of the violation;

									(II)the interest on

			 the amount described in subclause (I) calculated at the prevailing rate;

			 and

								(III)an additional

			 amount as liquidated damages equal to the sum of the amount described in

			 subclause (I) and the interest described in subclause (II), except that if an

			 employer that has violated subsection (f) proves to the satisfaction of the

			 court that the act or omission that violated subsection (f) was in good faith

			 and that the employer had reasonable grounds for believing that the act or

			 omission was not a violation of subsection (f), such court may, in the

			 discretion of the court, reduce the amount of the liability to the amount and

			 interest determined under subclauses (I) and (II), respectively; and

								(ii)for such

			 equitable relief as may be appropriate, including employment, reinstatement,

			 and promotion.

							(B)Right of

			 actionAn action to recover the damages or equitable relief

			 prescribed in subparagraph (A) may be maintained against any employer in any

			 Federal or State court of competent jurisdiction by any 1 or more affected

			 individuals for and on behalf of—

							(i)the

			 individuals; or

							(ii)the individuals

			 and other individuals similarly situated.

							(C)Fees and

			 costsThe court in such an action shall, in addition to any

			 judgment awarded to the plaintiff, allow a reasonable attorney’s fee,

			 reasonable expert witness fees, and other costs of the action to be paid by the

			 defendant.

						(D)LimitationsThe

			 right provided by subparagraph (B) to bring an action by or on behalf of any

			 affected individual shall terminate—

							(i)on

			 the filing of a complaint by the Secretary in an action under paragraph (4) in

			 which restraint is sought of any further delay in the payment of the amount

			 described in subparagraph (A)(i) to such individual by an employer responsible

			 under subparagraph (A) for the payment; or

							(ii)on

			 the filing of a complaint by the Secretary in an action under paragraph (2) in

			 which a recovery is sought of the damages described in subparagraph (A)(i)

			 owing to an affected individual by an employer liable under subparagraph

			 (A),

							unless

			 the action described in clause (i) or (ii) is dismissed without prejudice on

			 motion of the Secretary.(2)Action by the

			 Secretary

						(A)Administrative

			 actionThe Secretary shall receive, investigate, and attempt to

			 resolve complaints of violations of subsection (f) in the same manner as the

			 Secretary receives, investigates, and attempts to resolve complaints of

			 violations of sections 6 and 7 of the Fair Labor Standards Act of 1938

			 (29 U.S.C.

			 206 and 207).

						(B)Civil

			 actionThe Secretary may bring an action in any court of

			 competent jurisdiction to recover the damages described in paragraph

			 (1)(A)(i).

						(C)Sums

			 recoveredAny sums recovered by the Secretary pursuant to

			 subparagraph (B) shall be held in a special deposit account and shall be paid,

			 on order of the Secretary, directly to each individual affected. Any such sums

			 not paid to such an individual because of inability to do so within a period of

			 3 years shall be deposited into the Treasury of the United States as

			 miscellaneous receipts.

						(3)Limitation

						(A)In

			 generalExcept as provided in subparagraph (B), an action may be

			 brought under this subsection not later than 2 years after the date of the last

			 event constituting the alleged violation for which the action is

			 brought.

						(B)Willful

			 violationIn the case of such action brought for a willful

			 violation of subsection (f), such action may be brought within 3 years after

			 the date of the last event constituting the alleged violation for which such

			 action is brought.

						(C)CommencementIn

			 determining when an action is commenced by the Secretary under this subsection

			 for the purposes of this paragraph, it shall be considered to be commenced on

			 the date when the complaint is filed.

						(4)Action for

			 injunction by SecretaryThe district courts of the United States

			 shall have jurisdiction, for cause shown, in an action brought by the

			 Secretary—

						(A)to restrain

			 violations of subsection (f), including the restraint of any withholding of

			 payment of wages, salary, employment benefits, or other compensation, plus

			 interest, found by the court to be due to affected individuals; or

						(B)to award such

			 other equitable relief as may be appropriate, including employment,

			 reinstatement, and promotion.

						(5)Solicitor of

			 LaborThe Solicitor of Labor may appear for and represent the

			 Secretary on any litigation brought under this subsection.

					(6)Employer

			 liability under other lawsNothing in this section shall be

			 construed to limit the liability of an employer or public agency to an

			 individual, for harm suffered relating to the individual’s experience of

			 domestic violence, dating violence, sexual assault, or stalking, pursuant to

			 any other Federal or State law, including a law providing for a legal

			 remedy.

					(7)Library of

			 CongressNotwithstanding any other provision of this subsection,

			 in the case of the Library of Congress, the authority of the Secretary under

			 this subsection shall be exercised by the Librarian of Congress.

					(8)Certain public

			 agency employers

						(A)AgenciesNotwithstanding

			 any other provision of this subsection, in the case of a public agency that

			 employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)

			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an

			 entity of the legislative branch of the Federal Government), subparagraph (B)

			 shall apply.

						(B)AuthorityIn

			 the case described in subparagraph (A), the powers, remedies, and procedures

			 provided in the case of a violation of chapter 63 of title 5, United States

			 Code, in that title to an employing agency, in chapter 12 of that title to the

			 Merit Systems Protection Board, or in that title to any person alleging a

			 violation of chapter 63 of that title, shall be the powers, remedies, and

			 procedures this subsection provides in the case of a violation of subsection

			 (f) to that agency, that Board, or any person alleging a violation of

			 subsection (f), respectively, against an employee who is such an

			 individual.

						(9)Public agencies

			 providing public assistanceConsistent with regulations

			 prescribed under section 106(d), the President shall ensure that any public

			 agency that violates subsection (f)(1)(C), or subsection (f)(2) by

			 discriminating as described in subsection (f)(1)(C), shall provide to any

			 individual who receives a less favorable amount, term, or condition of public

			 assistance as a result of the violation—

						(A)(i)the amount of any

			 public assistance denied or lost to such individual by reason of the violation;

			 and

							(ii)the interest on the amount

			 described in clause (i); and

							(B)such equitable

			 relief as may be appropriate.

						103.Existing leave

			 usable for addressing domestic violence, dating violence, sexual assault, or

			 stalkingAn employee who is

			 entitled to take paid or unpaid leave (including family, medical, sick, annual,

			 personal, or similar leave) from employment, pursuant to State or local law, a

			 collective bargaining agreement, or an employment benefits program or plan, may

			 elect to substitute any period of such leave for an equivalent period of leave

			 provided under section 102.

			104.Emergency

			 benefits

				(a)In

			 generalA State may use funds provided to the State under part A

			 of title IV of the Social Security Act

			 (42 U.S.C.

			 601 et seq.) to provide nonrecurrent short-term emergency

			 benefits to an individual for any period of leave the individual takes pursuant

			 to section 102.

				(b)EligibilityIn

			 calculating the eligibility of an individual for such emergency benefits, the

			 State shall count only the cash available or accessible to the

			 individual.

				(c)Timing

					(1)ApplicationsAn

			 individual seeking emergency benefits under subsection (a) from a State shall

			 submit an application to the State.

					(2)BenefitsThe

			 State shall provide benefits to an eligible applicant under paragraph (1) on an

			 expedited basis, and not later than 7 days after the applicant submits an

			 application under paragraph (1).

					(d)Conforming

			 amendmentSection 404 of the

			 Social Security Act (42 U.S.C. 604) is

			 amended by adding at the end the following:

					

						(l)Authority To

				provide emergency benefitsA State that receives a grant under

				section 403 may use the grant to provide nonrecurrent short-term emergency

				benefits, in accordance with section 104 of the Security and Financial

				Empowerment Act, to individuals who take leave pursuant to section 102 of that

				Act, without regard to whether the individuals receive assistance under the

				State program funded under this

				part.

						.

				105.Effect on

			 other laws and employment benefits

				(a)More protective

			 laws, agreements, programs, and plansNothing in this title shall

			 be construed to supersede any provision of any Federal, State, or local law,

			 collective bargaining agreement, or employment benefits program or plan that

			 provides—

					(1)greater leave

			 benefits for victims of domestic violence, dating violence, sexual assault, or

			 stalking than the rights established under this title; or

					(2)leave benefits

			 for a larger population of victims of domestic violence, dating violence,

			 sexual assault, or stalking (as defined in such law, agreement, program, or

			 plan) than the victims of domestic violence, dating violence, sexual assault,

			 or stalking covered under this title.

					(b)Less protective

			 laws, agreements, programs, and plansThe rights established for

			 victims of domestic violence, dating violence, sexual assault, or stalking

			 under this title shall not be diminished by any State or local law, collective

			 bargaining agreement, or employment benefits program or plan.

				106.Regulations

				(a)In

			 generalExcept as provided in subsections (b), (c), and (d), the

			 Secretary shall issue regulations to carry out this title.

				(b)Library of

			 CongressThe Librarian of Congress shall prescribe the

			 regulations described in subsection (a) with respect to employees of the

			 Library of Congress. The regulations prescribed under this subsection shall, to

			 the extent appropriate, be consistent with the regulations prescribed by the

			 Secretary under subsection (a).

				(c)Certain public

			 agency employersThe Office of Personnel Management shall

			 prescribe the regulations described in subsection (a) with respect to

			 individuals described in subparagraph (A) or (B) of section 3(e)(2) of the Fair

			 Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an individual

			 employed by an entity of the legislative branch of the Federal Government). The

			 regulations prescribed under this subsection shall, to the extent appropriate,

			 be consistent with the regulations prescribed by the Secretary under subsection

			 (a).

				(d)Public agencies

			 providing public assistanceThe President shall prescribe the

			 regulations described in subsection (a) with respect to applicants for and

			 recipients of public assistance, in the case of violations of section

			 102(f)(1)(C), or section 102(f)(2) due to discrimination described in section

			 102(f)(1)(C). The regulations prescribed under this subsection shall, to the

			 extent appropriate, be consistent with the regulations prescribed by the

			 Secretary under subsection (a).

				107.Conforming

			 amendmentSection 1003(a)(1)

			 of the Rehabilitation Act Amendments of 1986 (42 U.S.C. 2000d–7(a)(1))

			 is amended by inserting title I or III of the Security and Financial

			 Empowerment Act, before or the provisions.

			108.Effective

			 dateThis title and the

			 amendment made by this title take effect 180 days after the date of enactment

			 of this Act.

			IIEntitlement to

			 unemployment compensation for victims of domestic violence, dating violence,

			 sexual assault, or stalking

			201.PurposesThe purposes of this title are, pursuant to

			 the affirmative power of Congress to enact legislation under the portions of

			 section 8 of article I of the Constitution relating to laying and collecting

			 taxes, providing for the general welfare, and regulation of commerce among the

			 several States, and under section 5 of the 14th amendment to the

			 Constitution—

				(1)to promote the

			 national interest in reducing domestic violence, dating violence, sexual

			 assault, and stalking by enabling victims of domestic violence, dating

			 violence, sexual assault, or stalking to maintain the financial independence

			 necessary to leave abusive situations, achieve safety, and minimize the

			 physical and emotional injuries from domestic violence, dating violence, sexual

			 assault, or stalking, and to reduce the devastating economic consequences of

			 domestic violence, dating violence, sexual assault, or stalking to employers

			 and employees;

				(2)to promote the

			 national interest in ensuring that victims of domestic violence, dating

			 violence, sexual assault, or stalking can recover from and cope with the

			 effects of such victimization and participate in the criminal and civil justice

			 processes without fear of adverse economic consequences;

				(3)to minimize the

			 negative impact on interstate commerce from dislocations of employees and

			 harmful effects on productivity, loss of employment, health care costs, and

			 employer costs, caused by domestic violence, dating violence, sexual assault,

			 or stalking, including intentional efforts to frustrate the ability of women to

			 participate in employment and interstate commerce;

				(4)to promote the

			 purposes of the 14th amendment to the Constitution by preventing sex-based

			 discrimination and discrimination against victims of domestic violence, dating

			 violence, sexual assault, or stalking in unemployment insurance, by addressing

			 the failure of existing laws to protect the employment rights of victims of

			 domestic violence, dating violence, sexual assault, or stalking, by protecting

			 their civil and economic rights, and by furthering the equal opportunity of

			 women for economic self-sufficiency and employment free from discrimination;

			 and

				(5)to accomplish the

			 purposes described in paragraphs (1) through (4) by providing unemployment

			 insurance to those who are separated from their employment as a result of

			 domestic violence, dating violence, sexual assault, or stalking, in a manner

			 that accommodates the legitimate interests of employers and protects the safety

			 of all persons in the workplace.

				202.Unemployment

			 compensation and training provisions

				(a)Unemployment

			 compensationSection 3304 of the Internal Revenue Code of 1986

			 (relating to approval of State unemployment compensation laws) is

			 amended—

					(1)in subsection

			 (a)—

						(A)in paragraph

			 (18), by striking and at the end;

						(B)by redesignating

			 paragraph (19) as paragraph (20); and

						(C)by inserting

			 after paragraph (18) the following new paragraph:

							

								(19)compensation

				shall not be denied where an individual is separated from employment due to

				circumstances resulting from the individual’s experience of domestic violence,

				dating violence, sexual assault, or stalking, nor shall States impose

				additional conditions that restrict the individual’s eligibility for or receipt

				of benefits beyond those required of other individuals who are forced to leave

				their jobs or are deemed to have good cause for voluntarily separating from a

				job in the State; and

								;

				and

						(2)by adding at the

			 end the following new subsection:

						

							(g)ConstructionFor

				purposes of subsection (a)(19)—

								(1)DocumentationIn

				determining eligibility for compensation due to circumstances resulting from an

				individual’s experience of domestic violence, dating violence, sexual assault,

				or stalking—

									(A)States shall

				adopt, or have adopted, by statute, regulation, or policy a list of forms of

				documentation that may be presented to demonstrate eligibility; and

									(B)presentation of

				any one of such forms of documentation shall be sufficient to demonstrate

				eligibility, except that a State may require the presentation of a form of

				identification in addition to the written statement of claimant described in

				paragraph (2)(G).

									(2)List of forms

				of documentationThe list referred to in paragraph (1)(A) shall

				include not less than 3 of the following forms of documentation:

									(A)An order of

				protection or other documentation issued by a court.

									(B)A police report

				or criminal charges documenting the domestic violence, dating violence, sexual

				assault, or stalking.

									(C)Documentation

				that the perpetrator has been convicted of the offense of domestic violence,

				dating violence, sexual assault, or stalking.

									(D)Medical

				documentation of the domestic violence, dating violence, sexual assault, or

				stalking.

									(E)Evidence of

				domestic violence, dating violence, sexual assault, or stalking from a

				counselor, social worker, health worker, or domestic violence shelter

				worker.

									(F)A written

				statement that the applicant or the applicant’s minor child is a victim of

				domestic violence, dating violence, sexual assault, or stalking, provided by a

				social worker, member of the clergy, shelter worker, attorney at law, or other

				professional who has assisted the applicant in dealing with the domestic

				violence, dating violence, sexual assault, or stalking.

									(G)A written

				statement of the claimant.

									(3)Domestic

				violence, dating violence, sexual assault, and stalking

				definedThe terms domestic violence, dating

				violence, sexual assault, and stalking have

				the meanings given such terms in section 3 of the Security and Financial

				Empowerment

				Act.

								.

					(b)Unemployment

			 compensation personnel trainingSection 303(a) of the

			 Social Security Act (42 U.S.C. 503(a))

			 is amended—

					(1)by redesignating

			 paragraphs (4) through (10) as paragraphs (5) through (11), respectively;

			 and

					(2)by inserting

			 after paragraph (3) the following new paragraph:

						

							(4)Such methods of

				administration as will ensure that—

								(A)applicants for

				unemployment compensation and individuals inquiring about such compensation are

				adequately notified of the provisions of subsections (a)(19) and (g) of section

				3304 of the Internal Revenue Code of 1986 (relating to the availability of

				unemployment compensation for victims of domestic violence, dating violence,

				sexual assault, or stalking); and

								(B)claims reviewers

				and hearing personnel are adequately trained in—

									(i)the nature and

				dynamics of domestic violence, dating violence, sexual assault, or stalking (as

				such terms are defined in section 3 of the Security and Financial Empowerment

				Act); and

									(ii)methods of

				ascertaining and keeping confidential information about possible experiences of

				domestic violence, dating violence, sexual assault, or stalking (as so defined)

				to ensure that—

										(I)requests for

				unemployment compensation based on separations stemming from domestic violence,

				dating violence, sexual assault, or stalking (as so defined) are reliably

				screened, identified, and adjudicated; and

										(II)full

				confidentiality is provided for the individual’s claim and submitted evidence;

				and

										.

					(c)TANF personnel

			 trainingSection 402(a) of the Social Security Act (42 U.S.C. 602(a)) is

			 amended by adding at the end the following new paragraph:

					

						(8)Certification

				that the State will provide information to victims of domestic violence, dating

				violence, sexual assault, or stalkingA certification by the

				chief officer of the State that the State has established and is enforcing

				standards and procedures to—

							(A)ensure that

				applicants for assistance under the program and individuals inquiring about

				such assistance are adequately notified of—

								(i)the provisions of

				subsections (a)(19) and (g) of section 3304 of the Internal Revenue Code of

				1986 (relating to the availability of unemployment compensation for victims of

				domestic violence, dating violence, sexual assault, or stalking); and

								(ii)assistance made

				available by the State to victims of domestic violence, dating violence, sexual

				assault, or stalking (as such terms are defined in section 3 of the Security

				and Financial Empowerment Act);

								(B)ensure that case

				workers and other agency personnel responsible for administering the State

				program funded under this part are adequately trained in—

								(i)the nature and

				dynamics of domestic violence, dating violence, sexual assault, or stalking (as

				so defined);

								(ii)State standards

				and procedures relating to the prevention of, and assistance for individuals

				who experience, domestic violence, dating violence, sexual assault, or stalking

				(as so defined); and

								(iii)methods of

				ascertaining and keeping confidential information about possible experiences of

				domestic violence, dating violence, sexual assault, or stalking (as so

				defined);

								(C)if a State has

				elected to establish and enforce standards and procedures regarding the

				screening for and identification of domestic violence pursuant to paragraph

				(7), ensure that—

								(i)applicants for

				assistance under the program and individuals inquiring about such assistance

				are adequately notified of options available under such standards and

				procedures; and

								(ii)case workers and

				other agency personnel responsible for administering the State program funded

				under this part are provided with adequate training regarding such standards

				and procedures and options available under such standards and procedures;

				and

								(D)ensure that the

				training required under subparagraphs (B) and, if applicable, (C)(ii) is

				provided through a training program operated by an eligible entity (as defined

				in section 202(d)(2) of the Security and Financial Empowerment

				Act).

							.

				(d)Domestic

			 violence, dating violence, sexual assault, or stalking training grant

			 program

					(1)Grants

			 authorizedThe Secretary of Health and Human Services (in this

			 subsection referred to as the Secretary) is authorized to

			 award—

						(A)a grant to a

			 national victim services organization in order for such organization to—

							(i)develop and

			 disseminate a model training program (and related materials) for the training

			 required under section 303(a)(4)(B) of the Social

			 Security Act, as added by subsection (b), and under subparagraphs

			 (B) and, if applicable, (C)(ii) of section 402(a)(8) of the such Act, as added

			 by subsection (c); and

							(ii)provide

			 technical assistance with respect to such model training program; and

							(B)grants to State,

			 tribal, or local agencies in order for such agencies to contract with eligible

			 entities to provide State, tribal, or local case workers and other State,

			 tribal, or local agency personnel responsible for administering the temporary

			 assistance to needy families program established under part A of title IV of

			 the Social Security Act in a State or

			 Indian reservation with the training required under subparagraphs (B) and, if

			 applicable, (C)(ii) of such section 402(a)(8).

						(2)Eligible entity

			 definedFor purposes of paragraph (1)(B), the term eligible

			 entity means an entity—

						(A)that is—

							(i)a

			 State or tribal domestic violence coalition or sexual assault coalition;

							(ii)a

			 State or local victim services organization with recognized expertise in the

			 dynamics of domestic violence, dating violence, sexual assault, or stalking

			 whose primary mission is to provide services to victims of domestic violence,

			 dating violence, sexual assault, or stalking, such as a rape crisis center or

			 domestic violence program; or

							(iii)an organization

			 with demonstrated expertise in State or county welfare laws and implementation

			 of such laws and experience with disseminating information on such laws and

			 implementation, but only if such organization will provide the required

			 training in partnership with an entity described in clause (i) or (ii);

			 and

							(B)that—

							(i)has

			 demonstrated expertise in both domestic violence and sexual assault, such as a

			 joint domestic violence and sexual assault coalition; or

							(ii)will provide the

			 required training in partnership with an entity described in clause (i) or (ii)

			 of subparagraph (A) in order to comply with the dual domestic violence and

			 sexual assault expertise requirement under clause (i).

							(3)ApplicationAn

			 entity seeking a grant under this subsection shall submit an application to the

			 Secretary at such time, in such form and manner, and containing such

			 information as the Secretary specifies.

					(4)Reports

						(A)Reports to

			 CongressThe Secretary shall annually submit a report to Congress

			 on the grant program established under this subsection.

						(B)Reports

			 available to publicThe Secretary shall establish procedures for

			 the dissemination to the public of each report submitted under subparagraph

			 (A). Such procedures shall include the use of the Internet to disseminate such

			 reports.

						(5)Authorization

			 of appropriations

						(A)AuthorizationThere

			 are authorized to be appropriated—

							(i)$1,000,000 for

			 fiscal year 2007 to carry out the provisions of paragraph (1)(A); and

							(ii)$12,000,000 for

			 each of fiscal years 2008 through 2010 to carry out the provisions of paragraph

			 (1)(B).

							(B)Three-year

			 availability of grant fundsEach recipient of a grant under this

			 subsection shall return to the Secretary any unused portion of such grant not

			 later than 3 years after the date the grant was awarded, together with any

			 earnings on such unused portion.

						(C)Amounts

			 returnedAny amounts returned pursuant to subparagraph (B) shall

			 be available without further appropriation to the Secretary for the purpose of

			 carrying out the provisions of paragraph (1)(B).

						(e)Effect on

			 existing laws, etc

					(1)More protective

			 laws, agreements, programs, and plansNothing in this title shall

			 be construed to supersede any provision of any Federal, State, or local law,

			 collective bargaining agreement, or employment benefits program or plan that

			 provides greater unemployment insurance benefits for victims of domestic

			 violence, dating violence, sexual assault, or stalking than the rights

			 established under this title.

					(2)Less protective

			 laws, agreements, programs, and plansThe rights established for

			 victims of domestic violence, dating violence, sexual assault, or stalking

			 under this title shall not be diminished by any more restrictive State or local

			 law, collective bargaining agreement, or employment benefits program or

			 plan.

					(f)Effective

			 date

					(1)Unemployment

			 amendments

						(A)In

			 generalExcept as provided in subparagraph (B) and paragraph (2),

			 the amendments made by this section shall apply in the case of compensation

			 paid for weeks beginning on or after the expiration of 180 days from the date

			 of enactment of this Act.

						(B)Extension of

			 effective date for State law amendment

							(i)In

			 generalIf the Secretary of Labor identifies a State as requiring

			 a change to its statutes, regulations, or policies in order to comply with the

			 amendments made by this section (excluding the amendment made by subsection

			 (c)), such amendments shall apply in the case of compensation paid for weeks

			 beginning after the earlier of—

								(I)the date the

			 State changes its statutes, regulations, or policies in order to comply with

			 such amendments; or

								(II)the end of the

			 first session of the State legislature which begins after the date of enactment

			 of this Act or which began prior to such date and remained in session for at

			 least 25 calendar days after such date;

								except that in

			 no case shall such amendments apply before the date that is 180 days after the

			 date of enactment of this Act.(ii)Session

			 definedIn this subparagraph, the term session means

			 a regular, special, budget, or other session of a State legislature.

							(2)TANF

			 amendment

						(A)In

			 generalExcept as provided in subparagraph (B), the amendment

			 made by subsection (c) shall take effect on the date of enactment of this

			 Act.

						(B)Extension of

			 effective date for State law amendmentIn the case of a State

			 plan under part A of title IV of the Social

			 Security Act which the Secretary of Health and Human Services

			 determines requires State legislation in order for the plan to meet the

			 additional requirements imposed by the amendment made by subsection (c), the

			 State plan shall not be regarded as failing to comply with the requirements of

			 such amendment on the basis of its failure to meet these additional

			 requirements before the first day of the first calendar quarter beginning after

			 the close of the first regular session of the State legislature that begins

			 after the date of enactment of this Act. For purposes of the previous sentence,

			 in the case of a State that has a 2-year legislative session, each year of the

			 session is considered to be a separate regular session of the State

			 legislature.

						IIIVictims’

			 employment sustainability

			301.Short

			 titleThis title may be cited

			 as the Victims’ Employment

			 Sustainability Act.

			302.PurposesThe purposes of this title are, pursuant to

			 the affirmative power of Congress to enact legislation under the portions of

			 section 8 of article I of the Constitution relating to providing for the

			 general welfare and to regulation of commerce among the several States, and

			 under section 5 of the 14th amendment to the Constitution—

				(1)to promote the

			 national interest in reducing domestic violence, dating violence, sexual

			 assault, and stalking by enabling victims of domestic violence, dating

			 violence, sexual assault, or stalking to maintain the financial independence

			 necessary to leave abusive situations, achieve safety, and minimize the

			 physical and emotional injuries from domestic violence, dating violence, sexual

			 assault, or stalking, and to reduce the devastating economic consequences of

			 domestic violence, dating violence, sexual assault, or stalking to employers

			 and employees;

				(2)to promote the

			 national interest in ensuring that victims of domestic violence, dating

			 violence, sexual assault, or stalking can recover from and cope with the

			 effects of domestic violence, dating violence, sexual assault, or stalking, and

			 participate in criminal and civil justice processes, without fear of adverse

			 economic consequences from their employers;

				(3)to ensure that

			 victims of domestic violence, dating violence, sexual assault, or stalking can

			 recover from and cope with the effects of domestic violence, dating violence,

			 sexual assault, or stalking, and participate in criminal and civil justice

			 processes, without fear of adverse economic consequences with respect to public

			 benefits;

				(4)to promote the

			 purposes of the 14th amendment to the Constitution by preventing sex-based

			 discrimination and discrimination against victims of domestic violence, dating

			 violence, sexual assault, or stalking in employment, by addressing the failure

			 of existing laws to protect the employment rights of victims of domestic

			 violence, dating violence, sexual assault, or stalking, by protecting the civil

			 and economic rights of victims of domestic violence, dating violence, sexual

			 assault, or stalking, and by furthering the equal opportunity of women for

			 economic self-sufficiency and employment free from discrimination;

				(5)to minimize the

			 negative impact on interstate commerce from dislocations of employees and

			 harmful effects on productivity, employment, health care costs, and employer

			 costs, caused by domestic violence, dating violence, sexual assault, or

			 stalking, including intentional efforts to frustrate women’s ability to

			 participate in employment and interstate commerce; and

				(6)to accomplish the

			 purposes described in paragraphs (1) through (5) by prohibiting employers from

			 discriminating against actual or perceived victims of domestic violence, dating

			 violence, sexual assault, or stalking, in a manner that accommodates the

			 legitimate interests of employers and protects the safety of all persons in the

			 workplace.

				303.Prohibited

			 discriminatory acts

				(a)In

			 generalAn employer shall not fail to hire, refuse to hire,

			 discharge, or harass any individual, or otherwise discriminate against any

			 individual with respect to the compensation, terms, conditions, or privileges

			 of employment of the individual (including retaliation in any form or manner),

			 and a public agency shall not deny, reduce, or terminate the benefits of,

			 otherwise sanction, or harass any individual, or otherwise discriminate against

			 any individual with respect to the amount, terms, or conditions of public

			 assistance of the individual (including retaliation in any form or manner),

			 because—

					(1)the individual

			 involved—

						(A)is or is

			 perceived to be a victim of domestic violence, dating violence, sexual assault,

			 or stalking;

						(B)attended,

			 participated in, prepared for, or requested leave to attend, participate in, or

			 prepare for, a criminal or civil court proceeding relating to an incident of

			 domestic violence, dating violence, sexual assault, or stalking of which the

			 individual, or the family or household member of the individual, was a victim;

			 or

						(C)requested an

			 adjustment to a job structure, workplace facility, or work requirement,

			 including a transfer, reassignment, or modified schedule, leave, a changed

			 telephone number or seating assignment, installation of a lock, or

			 implementation of a safety procedure, in response to actual or threatened

			 domestic violence, dating violence, sexual assault, or stalking, regardless of

			 whether the request was granted; or

						(2)the workplace is

			 disrupted or threatened by the action of a person whom the individual states

			 has committed or threatened to commit domestic violence, dating violence,

			 sexual assault, or stalking against the individual, or the individual’s family

			 or household member.

					(b)DefinitionsIn

			 this section:

					(1)DiscriminateThe

			 term discriminate, used with respect to the terms, conditions, or

			 privileges of employment or with respect to the terms or conditions of public

			 assistance, includes not making a reasonable accommodation to the known

			 limitations of an otherwise qualified individual—

						(A)who is a victim

			 of domestic violence, dating violence, sexual assault, or stalking;

						(B)who is—

							(i)an

			 applicant or employee of the employer (including a public agency) that employs

			 individuals as described in section 3(e)(2) of the Fair Labor Standards Act of

			 1938 (29 U.S.C. 603(e)(2)); or

							(ii)an applicant for

			 or recipient of public assistance from a public agency; and

							(C)whose limitations

			 resulted from circumstances relating to being a victim of domestic violence,

			 dating violence, sexual assault, or stalking;

						unless the

			 employer or public agency can demonstrate that the accommodation would impose

			 an undue hardship on the operation of the employer or public agency.(2)Qualified

			 individualThe term qualified individual

			 means—

						(A)in the case of an

			 applicant or employee described in paragraph (1)(B)(i), an individual who, with

			 or without reasonable accommodation, can perform the essential functions of the

			 employment position that such individual holds or desires; or

						(B)in the case of an

			 applicant or recipient described in paragraph (1)(B)(ii), an individual who,

			 with or without reasonable accommodation, can satisfy the essential

			 requirements of the program providing the public assistance that the individual

			 receives or desires.

						(3)Reasonable

			 accommodationThe term reasonable accommodation may

			 include an adjustment to a job structure, workplace facility, or work

			 requirement, including a transfer, reassignment, or modified schedule, leave, a

			 changed telephone number or seating assignment, installation of a lock, or

			 implementation of a safety procedure, in response to actual or threatened

			 domestic violence, dating violence, sexual assault, or stalking.

					(4)Undue

			 hardship

						(A)In

			 generalThe term undue hardship means an action

			 requiring significant difficulty or expense, when considered in light of the

			 factors set forth in subparagraph (B).

						(B)Factors to be

			 consideredIn determining whether a reasonable accommodation

			 would impose an undue hardship on the operation of an employer or public

			 agency, factors to be considered include—

							(i)the

			 nature and cost of the reasonable accommodation needed under this

			 section;

							(ii)the overall

			 financial resources of the facility involved in the provision of the reasonable

			 accommodation, the number of persons employed at such facility, the effect on

			 expenses and resources, or the impact otherwise of such accommodation on the

			 operation of the facility;

							(iii)the overall

			 financial resources of the employer or public agency, the overall size of the

			 business of an employer or public agency with respect to the number of

			 employees of the employer or public agency, and the number, type, and location

			 of the facilities of an employer or public agency; and

							(iv)the type of

			 operation of the employer or public agency, including the composition,

			 structure, and functions of the workforce of the employer or public agency, the

			 geographic separateness of the facility from the employer or public agency, and

			 the administrative or fiscal relationship of the facility to the employer or

			 public agency.

							304.Enforcement

				(a)Civil action by

			 individuals

					(1)LiabilityAny

			 employer that violates section 303 shall be liable to any individual affected

			 for—

						(A)damages equal to

			 the amount of wages, salary, employment benefits, or other compensation denied

			 or lost to such individual by reason of the violation, and the interest on that

			 amount calculated at the prevailing rate;

						(B)compensatory

			 damages, including damages for future pecuniary losses, emotional pain,

			 suffering, inconvenience, mental anguish, loss of enjoyment or life, and other

			 nonpecuniary losses;

						(C)such punitive

			 damages, up to 3 times the amount of actual damages sustained, as the court

			 described in paragraph (2) shall determine to be appropriate; and

						(D)such equitable

			 relief as may be appropriate, including employment, reinstatement, and

			 promotion.

						(2)Right of

			 actionAn action to recover the damages or equitable relief

			 prescribed in paragraph (1) may be maintained against any employer in any

			 Federal or State court of competent jurisdiction by any 1 or more individuals

			 described in section 303.

					(b)Action by

			 department of justiceThe Attorney General may bring a civil

			 action in any Federal or State court of competent jurisdiction to recover the

			 damages or equitable relief described in subsection (a)(1).

				(c)Library of

			 CongressNotwithstanding any other provision of this section, in

			 the case of the Library of Congress, the authority of the Secretary under this

			 section shall be exercised by the Librarian of Congress.

				(d)Certain public

			 agency employers

					(1)AgenciesNotwithstanding

			 any other provision of this subsection, in the case of a public agency that

			 employs individuals as described in subparagraph (A) or (B) of section 3(e)(2)

			 of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an

			 entity of the legislative branch of the Federal Government), paragraph (2)

			 shall apply.

					(2)AuthorityIn

			 the case described in subparagraph (A), the powers, remedies, and procedures

			 provided (in the case of a violation of section 2302(b)(1)(A) of title 5,

			 United States Code) in title 5, United States Code, to an employing agency, the

			 Office of Special Counsel, the Merit Systems Protection Board, or any person

			 alleging a violation of such section 2302(b)(1)(A), shall be the powers,

			 remedies, and procedures this section provides in the case of a violation of

			 section 303 to that agency, that Office, that Board, or any person alleging a

			 violation of section 303, respectively, against an employee who is such an

			 individual.

					(e)Public agencies

			 providing public assistanceConsistent with regulations

			 prescribed under section 306(d), the President shall ensure that any public

			 agency that violates section 303(a) by taking an action prohibited under

			 section 303(a) against any individual with respect to the amount, terms, or

			 conditions of public assistance, shall provide to any individual who receives a

			 less favorable amount, term, or condition of public assistance as a result of

			 the violation—

					(1)(A)the amount of any

			 public assistance denied or lost to such individual by reason of the violation;

			 and

						(B)the interest on the amount described

			 in clause (i) calculated at the prevailing rate; and

						(2)such equitable

			 relief as may be appropriate.

					305.Attorney’s

			 feesSection 722(b) of the

			 Revised Statutes (42 U.S.C. 1988(b)) is amended by

			 inserting the Victims’ Employment Sustainability Act, after

			 title VI of the Civil Rights Act of

			 1964,.

			306.Regulations

				(a)In

			 generalExcept as provided in subsections (b), (c), and (d), the

			 Secretary shall issue regulations to carry out this title.

				(b)Library of

			 CongressThe Librarian of Congress shall prescribe the

			 regulations described in subsection (a) with respect to employees of the

			 Library of Congress. The regulations prescribed under this subsection shall, to

			 the extent appropriate, be consistent with the regulations prescribed by the

			 Secretary under subsection (a).

				(c)Certain public

			 agency employersThe Office of Personnel Management, after

			 consultation under the Office of Special Counsel and the Merit Systems

			 Protection Board, shall prescribe the regulations described in subsection (a)

			 with respect to individuals described in subparagraph (A) or (B) of section

			 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other

			 than an individual employed by an entity of the legislative branch of the

			 Federal Government). The regulations prescribed under this subsection shall, to

			 the extent appropriate, be consistent with the regulations prescribed by the

			 Secretary under subsection (a).

				(d)Public agencies

			 providing public assistanceThe President shall prescribe the

			 regulations described in subsection (a) with respect to applicants for and

			 recipients of public assistance, in the case of violations of section 303(a) by

			 taking an action prohibited under section 303(a) against any individual with

			 respect to the amount, terms, or conditions of public assistance. The

			 regulations prescribed under this subsection shall, to the extent appropriate,

			 be consistent with the regulations prescribed by the Secretary under subsection

			 (a).

				IVVictims of abuse

			 insurance protection

			401.Short

			 titleThis title may be cited

			 as the Victims of Abuse Insurance

			 Protection Act.

			402.DefinitionsIn this title:

				(1)AbuseThe

			 term abuse means the occurrence of 1 or more of the following acts

			 by a current or former household or family member, intimate partner, or

			 caretaker:

					(A)Attempting to

			 cause or causing another person bodily injury, physical harm, substantial

			 emotional distress, or psychological trauma.

					(B)Attempting to

			 engage in or engaging in rape, sexual assault, or involuntary sexual

			 intercourse.

					(C)Engaging in a

			 course of conduct or repeatedly committing acts toward another person,

			 including following the person without proper authority and under circumstances

			 that place the person in reasonable fear of bodily injury or physical

			 harm.

					(D)Subjecting

			 another person to false imprisonment or kidnapping.

					(E)Attempting to

			 cause or causing damage to property so as to intimidate or attempt to control

			 the behavior of another person.

					(2)Health

			 carrierThe term health carrier means a person that

			 contracts or offers to contract on a risk-assuming basis to provide, deliver,

			 arrange for, pay for, or reimburse any of the cost of health care services,

			 including a sickness and accident insurance company, a health maintenance

			 organization, a nonprofit hospital and health service corporation, or any other

			 entity providing a plan of health insurance, health benefits, or health

			 services.

				(3)InsuredThe

			 term insured means a party named on a policy, certificate, or

			 health benefit plan, including an individual, corporation, partnership,

			 association, unincorporated organization, or any similar entity, as the person

			 with legal rights to the benefits provided by the policy, certificate, or

			 health benefit plan. For group insurance, the term includes a person who is a

			 beneficiary covered by a group policy, certificate, or health benefit plan. For

			 life insurance, the term refers to the person whose life is covered under an

			 insurance policy.

				(4)InsurerThe

			 term insurer means any person, reciprocal exchange, inter insurer,

			 Lloyds insurer, fraternal benefit society, or other legal entity engaged in the

			 business of insurance, including agents, brokers, adjusters, and third-party

			 administrators. The term includes employers who provide or make available

			 employment benefits through an employee benefit plan, as defined in

			 section

			 3(3) of the Employee Retirement

			 Income Security Act of 1974 (29 U.S.C. 102(3)). The term also

			 includes health carriers, health benefit plans, and life, disability, and

			 property and casualty insurers.

				(5)PolicyThe

			 term policy means a contract of insurance, certificate, indemnity,

			 suretyship, or annuity issued, proposed for issuance, or intended for issuance

			 by an insurer, including endorsements or riders to an insurance policy or

			 contract.

				(6)Subject of

			 abuseThe term subject of abuse means—

					(A)a person against

			 whom an act of abuse has been directed;

					(B)a person who has

			 prior or current injuries, illnesses, or disorders that resulted from abuse;

			 or

					(C)a person who

			 seeks, may have sought, or had reason to seek medical or psychological

			 treatment for abuse, protection, court-ordered protection, or shelter from

			 abuse.

					403.Discriminatory

			 acts prohibited

				(a)In

			 generalNo insurer may, directly or indirectly, engage in any of

			 the following acts or practices on the basis that the applicant or insured, or

			 any person employed by the applicant or insured or with whom the applicant or

			 insured is known to have a relationship or association, is, has been, or may be

			 the subject of abuse or has incurred or may incur abuse-related claims:

					(1)Denying, refusing

			 to issue, renew, or reissue, or canceling or otherwise terminating an insurance

			 policy or health benefit plan.

					(2)Restricting,

			 excluding, or limiting insurance coverage for losses or denying a claim, except

			 as otherwise permitted or required by State laws relating to life insurance

			 beneficiaries.

					(3)Adding a premium

			 differential to any insurance policy or health benefit plan.

					(b)Prohibition on

			 limitation of claimsNo insurer may, directly or indirectly, deny

			 or limit payment to an insured who is a subject of abuse if the claim for

			 payment is a result of the abuse.

				(c)Prohibition on

			 termination

					(1)In

			 generalNo insurer or health carrier may terminate health

			 coverage for a subject of abuse because coverage was originally issued in the

			 name of the abuser and the abuser has divorced, separated from, or lost custody

			 of the subject of abuse or the abuser’s coverage has terminated voluntarily or

			 involuntarily and the subject of abuse does not qualify for an extension of

			 coverage under part 6 of subtitle B of title I of the

			 Employee Retirement Income Security Act of

			 1974 (29

			 U.S.C. 1161 et seq.) or section 4980B of the Internal Revenue

			 Code of 1986.

					(2)Payment of

			 premiumsNothing in paragraph (1) shall be construed to prohibit

			 the insurer from requiring that the subject of abuse pay the full premium for

			 the subject’s coverage under the health plan if the requirements are applied to

			 all insured of the health carrier.

					(3)ExceptionAn

			 insurer may terminate group coverage to which this subsection applies after the

			 continuation coverage period required by this subsection has been in force for

			 18 months if it offers conversion to an equivalent individual plan.

					(4)Continuation

			 coverageThe continuation of health coverage required by this

			 subsection shall be satisfied by any extension of coverage under part 6 of

			 subtitle B of title I of the Employee

			 Retirement Income Security Act of 1974 (29 U.S.C. 1161 et

			 seq.) or section 4980B of the Internal Revenue Code of 1986 provided to a

			 subject of abuse and is not intended to be in addition to any extension of

			 coverage otherwise provided for under such part 6 or section 4980B.

					(d)Use of

			 information

					(1)Limitation

						(A)In

			 generalIn order to protect the safety and privacy of subjects of

			 abuse, no person employed by or contracting with an insurer or health benefit

			 plan may (without the consent of the subject)—

							(i)use, disclose, or

			 transfer information relating to abuse status, acts of abuse, abuse-related

			 medical conditions, or the applicant’s or insured’s status as a family member,

			 employer, associate, or person in a relationship with a subject of abuse for

			 any purpose unrelated to the direct provision of health care services unless

			 such use, disclosure, or transfer is required by an order of an entity with

			 authority to regulate insurance or an order of a court of competent

			 jurisdiction; or

							(ii)disclose or

			 transfer information relating to an applicant’s or insured’s mailing address or

			 telephone number or the mailing address and telephone number of a shelter for

			 subjects of abuse, unless such disclosure or transfer—

								(I)is required in

			 order to provide insurance coverage; and

								(II)does not have

			 the potential to endanger the safety of a subject of abuse.

								(B)Rule of

			 constructionNothing in this paragraph may be construed to limit

			 or preclude a subject of abuse from obtaining the subject’s own insurance

			 records from an insurer.

						(2)Authority of

			 subject of abuseA subject of abuse, at the absolute discretion

			 of the subject of abuse, may provide evidence of abuse to an insurer for the

			 limited purpose of facilitating treatment of an abuse-related condition or

			 demonstrating that a condition is abuse-related. Nothing in this paragraph

			 shall be construed as authorizing an insurer or health carrier to disregard

			 such provided evidence.

					404.Insurance

			 protocols for subjects of abuseInsurers shall develop and adhere to written

			 policies specifying procedures to be followed by employees, contractors,

			 producers, agents, and brokers for the purpose of protecting the safety and

			 privacy of a subject of abuse and otherwise implementing this title when taking

			 an application, investigating a claim, or taking any other action relating to a

			 policy or claim involving a subject of abuse.

			405.Reasons for

			 adverse actionsAn insurer

			 that takes an action that adversely affects a subject of abuse, shall advise

			 the applicant or insured who is the subject of abuse of the specific reasons

			 for the action in writing. For purposes of this section, reference to general

			 underwriting practices or guidelines shall not constitute a specific

			 reason.

			406.Life

			 insuranceNothing in this

			 title shall be construed to prohibit a life insurer from declining to issue a

			 life insurance policy if the applicant or prospective owner of the policy is or

			 would be designated as a beneficiary of the policy, and if—

				(1)the applicant or

			 prospective owner of the policy lacks an insurable interest in the insured;

			 or

				(2)the applicant or

			 prospective owner of the policy is known, on the basis of police or court

			 records, to have committed an act of abuse against the proposed insured.

				407.Subrogation

			 without consent prohibitedSubrogation of claims resulting from abuse

			 is prohibited without the informed consent of the subject of abuse.

			408.Enforcement

				(a)Federal Trade

			 CommissionAny act or practice prohibited by this title shall be

			 treated as an unfair and deceptive act or practice pursuant to section 5 of the

			 Federal Trade Commission Act (15 U.S.C. 45) and the Federal Trade Commission

			 shall enforce this title in the same manner, by the same means, and with the

			 same jurisdiction, powers, and duties as though all applicable terms and

			 provisions of the Federal Trade Commission Act were incorporated into and made

			 a part of this title, including issuing a cease and desist order granting any

			 individual relief warranted under the circumstances, including temporary,

			 preliminary, and permanent injunctive relief and compensatory damages.

				(b)Private cause

			 of action

					(1)In

			 generalAn applicant or insured who believes that the applicant

			 or insured has been adversely affected by an act or practice of an insurer in

			 violation of this title may maintain an action against the insurer in a Federal

			 or State court of original jurisdiction.

					(2)ReliefUpon

			 proof of such conduct by a preponderance of the evidence in an action described

			 in paragraph (1), the court may award appropriate relief, including temporary,

			 preliminary, and permanent injunctive relief and compensatory and punitive

			 damages, as well as the costs of suit and reasonable fees for the aggrieved

			 individual’s attorneys and expert witnesses.

					(3)Statutory

			 damagesWith respect to compensatory damages in an action

			 described in paragraph (1), the aggrieved individual may elect, at any time

			 prior to the rendering of final judgment, to recover in lieu of actual damages,

			 an award of statutory damages in the amount of $5,000 for each

			 violation.

					409.Effective

			 dateThis title shall apply

			 with respect to any action taken on or after the date of enactment of this

			 Act.

			VNational

			 clearinghouse and resource center on domestic and sexual violence in the

			 workplace grant

			501.National

			 clearinghouse and resource center on domestic and sexual violence in the

			 workplace grant

				(a)AuthorityThe

			 Attorney General may award a grant in accordance with this section to a

			 private, nonprofit entity or tribal organization that meets the requirements of

			 subsection (b), in order to provide for the establishment and operation of a

			 national clearinghouse and resource center to provide information and

			 assistance to employers, labor organizations, and advocates on behalf of

			 victims of domestic violence, dating violence, sexual assault, or stalking, to

			 aid in their efforts to develop and implement appropriate responses to domestic

			 violence, dating violence, sexual assault, or stalking to assist those

			 victims.

				(b)ApplicationsTo

			 be eligible to receive a grant under this section, an entity or organization

			 shall submit an application to the Attorney General at such time, in such

			 manner, and containing such information as the Attorney General may require,

			 including—

					(1)information that

			 demonstrates that the applicant—

						(A)has nationally

			 recognized expertise in the area of domestic violence, dating violence, sexual

			 assault, or stalking and a record of commitment to reducing, and quality

			 responses to reduce, domestic violence, dating violence, sexual assault, or

			 stalking; and

						(B)will provide

			 matching funds from non-Federal sources in an amount equal to not less than 10

			 percent of the total amount of the grant awarded under this section; and

						(2)a plan to

			 maximize, to the extent practicable, outreach—

						(A)to employers

			 (including private companies, and public entities such as public institutions

			 of higher education and State and local governments) and labor organizations in

			 developing and implementing appropriate responses to assist employees who are

			 victims of domestic violence, dating violence, sexual assault, or stalking;

			 and

						(B)to advocates

			 described in subsection (a), in developing and implementing appropriate

			 responses to assist victims of domestic violence, dating violence, sexual

			 assault, or stalking.

						(c)Use of grant

			 amount

					(1)In

			 generalAn entity or organization that receives a grant under

			 this section may use the funds made available through the grant for staff

			 salaries, travel expenses, equipment, printing, and other reasonable expenses

			 necessary to develop, maintain, and disseminate to employers, labor

			 organizations, and advocates described in subsection (a), information on and

			 assistance concerning appropriate responses to assist victims of domestic

			 violence, dating violence, sexual assault, or stalking.

					(2)ResponsesResponses

			 referred to in paragraph (1) may include—

						(A)providing

			 training to promote a better understanding of appropriate assistance to victims

			 of domestic violence, dating violence, sexual assault, or stalking;

						(B)providing

			 conferences and other educational opportunities;

						(C)developing

			 protocols and model workplace policies;

						(D)providing

			 employer- and labor organization-sponsored victim services and outreach

			 counseling; and

						(E)conducting

			 assessments of the workplace costs of domestic violence, dating violence,

			 sexual assault, or stalking.

						(d)Authorization

			 of appropriationsThere is authorized to be appropriated to carry

			 out this section $1,000,000 for each of fiscal years 2007 through 2011.

				VISeverability

			601.SeverabilityIf any provision of this Act, any amendment

			 made by this Act, or the application of such provision or amendment to any

			 person or circumstance is held to be unconstitutional, the remainder of the

			 provisions of this Act, the amendments made by this Act, and the application of

			 such provisions or amendments to any person or circumstance shall not be

			 affected.

			

